DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1123” of figure 12 is pointing to two different elements.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: Paragraph 0014, line 7 delete “11a” and replace it with –11b--.  Paragraph 0045, lines 3-6, 8 delete “23b” and replace it with –24a--.  Paragraph 0074, lines 3-4 delete “1112, 1113, 1114, 1115” and replace it with –1122, 1123, 1124, 1125--.  Appropriate correction is required.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Kawabata et al. (US 8,415,609) discloses a photoelectric switch with optical scanning for providing protection to a protected area.
	Claim 1 is allowable over the prior art of record, because the prior art of record does not disclose an input part to which an input signal is input from at least one safety input device or safety sensor; a safety control part that performs a predetermined operation on the input signal to obtain an output signal and outputs, as the output signal, an ON signal that permits an actuator to operate or an OFF signal that brings the actuator to a stop; an acquisition unit that acquires, from the at least one safety input device or safety sensor, extra information that is not used for obtaining the output signal; and a history recording unit that records the input signal and the output signal together with the extra information as history information.
		Claim 12 is allowable over the prior art of record, because the prior art of record does not disclose a history display device that displays history information recorded by a safety controller, the safety controller including an input part to which an input signal is input from at least one safety input device or safety sensor, a safety control part that performs a predetermined operation on the input signal to obtain an output signal and outputs, as the output signal, an ON signal that permits an actuator to operate or an OFF signal that brings the actuator to a stop, an acquisition unit that acquires, from the at least one safety input device or safety sensor, extra information that is not used for obtaining the output signal, and a history recording unit that records 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance except for the formal matters noted above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941. The examiner can normally be reached M-F 7:00AM-4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS AMAYA/Primary Examiner, Art Unit 2836